Citation Nr: 1033297	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-05 022	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic disability 
manifested by joint pain, including compensation pursuant to 38 
C.F.R. § 3.317 for an undiagnosed illness following service in 
the Southwest Asia Theater of operations during the Persian Gulf 
War.

2.  Entitlement to service connection for a chronic disability 
manifested by muscle pain, including compensation pursuant to 38 
C.F.R. § 3.317 for an undiagnosed illness following service in 
the Southwest Asia Theater of operations during the Persian Gulf 
War.

3.  Entitlement to a compensable rating for vascular (migraine) 
headaches.

4.  Entitlement to a compensable rating bilateral inguinal 
hernia.

5.  Entitlement to a rating higher than 20 percent for residuals 
of a right shoulder strain with a tear of the anteroinferior 
labrum and degenerative arthritis (right shoulder disability).

6.  Entitlement to a rating higher than 20 percent for 
degenerative disc disease (DDD) of the cervical spine (cervical 
spine disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to May 1991 
and from August 1997 to August 2002.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

As support for his claims, the Veteran testified at a 
videoconference hearing in January 2010 before the undersigned 
Veteran's Law Judge of the Board.

Because they require further development, the Board is remanding 
the claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.




REMAND

The Veteran is claiming service connection for muscle and joint 
pain secondary to events that occurred during his tour in 
Southwest Asia.  During his videoconference hearing, he referred 
only to joint and muscle pain associated with his already 
service-connected cervical and shoulder disabilities.  It 
therefore was discussed whether he wanted to withdraw these 
additional claims for service connection since he already is 
receiving VA compensation for the pain associated with these 
already service-connected disabilities.  It was pointed out that 
there would be no additional benefit in light of the fact that 
the evaluation of the same disability under various diagnoses is 
to be avoided.  That is to say, the evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is precluded.  See 38 C.F.R. § 4.14.  It is unclear 
from his responses, however, whether he wants to withdraw these 
claims, so this should be clarified.  

Also, in his substantive appeal (VA Form 9, Appeal to the Board), 
the Veteran reported receiving medical care at the Mountain Home, 
Tennessee, VA facility.  And in since testifying during his 
videoconference hearing, he also reported receiving relevant 
treatment at the James H. Quillen, Johnston City, Tennessee, VA 
Medical Center (VAMC) and at the Bristol, Tennessee, Regional 
Medical Center.  These additional treatment records need to be 
obtained for consideration in this appeal.  38 C.F.R. 
§ 3.159(c)(1), (c)(2) and (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively part 
of the record and must be considered).

The Veteran also has not undergone VA examination for his 
cervical spine, bilateral inguinal hernia, or headaches since 
September 2007.  In light of his contentions of increased 
symptomatology and a review of the medical evidence of record, 
the Board finds that reexamination of these disabilities is 
needed to reassess their severity.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(where the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the 
record does not adequately reveal the current state of 
the claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  See, as well, VAOPGCPREC 11-95 
(April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Also, although the Veteran had a VA examination regarding his 
right shoulder disability in November 2008, even that slightly 
more recent evaluation was nearly two years ago, so another 
examination of this disability is needed as well.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  The RO/AMC should contact the appropriate 
VA medical facilities - to include the 
Mountain Home, Tennessee, VAMC, the James H. 
Quillen, Johnston City, Tennessee, VAMC, and 
the Bristol, Tennessee, Regional Medical 
Center, and attempt to obtain medical 
treatment records pertaining to the Veteran 
that are dated from 2008 to the present.  
These records should include surgical records 
from the right shoulder arthroplasty 
performed in August 2008 at the Bristol 
Regional Medical Center.  The RO/AMC should 
also attempt to obtain any other evidence 
identified as relevant, provided the Veteran 
gives the required authorization.  Document 
all attempts to obtain these additional 
records and notify the Veteran if the 
required efforts prove unsuccessful.  
38 C.F.R. § 3.159(c) and (e).



2.  The RO/AMC should schedule the Veteran 
for VA examinations to determine the nature 
and severity of his service-connected 
vascular headaches, bilateral inguinal 
hernia, right shoulder and cervical spine 
disabilities.  All appropriate tests and 
studies and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.    

As well, it is absolutely imperative the 
examiner review the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand.

(a) Concerning the bilateral inguinal hernia, 
the examiner should report whether there is 
evidence of a recurrence and if so, whether 
the hernia(s) are readily reducible or well 
supported by truss or belt.

In regard to the residual postoperative 
scarring, the examiner should comment on 
whether there is objective evidence of tender 
or painful scars and/or if there is 
limitation of any function caused by the 
scaring.  

(b) Concerning the service-connected vascular 
headaches, the examiner should take a 
complete history and if possible determine 
whether the Veteran has had characteristic 
prostrating headache attacks, and if so, the 
average frequency over the last several 
months.

(c) In regard to the right shoulder, the 
examiner should assess the severity of his 
right shoulder disability to include evidence 
of pain or painful motion, weakness, 
premature/excess fatigability, etc.  To 
assist in making these determinations, the 
examiner must indicate whether the Veteran 
has additional functional impairment in this 
shoulder as a consequence of these several 
factors, including additional limitation of 
motion above and beyond that shown on 
examination, such as during prolonged, 
repetitive use of this shoulder or when his 
symptoms are most problematic ("flare 
ups").  

And, if possible, the examiner should try and 
quantify the amount of this additional 
impairment, such as by specifying the 
additional restriction in motion.  
DeLuca, 8 Vet. App. 202, 206-07; 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

(d) Also assess the severity of his service-
connected cervical spine DDD.  This 
evaluation should specifically include, 
for the cervical spine disability, range-of-
motion studies (measured in degrees, with 
normal range of motion specified), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner must also determine whether 
there are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range-of-motion 
loss due to such factors.  This includes 
instances when these symptoms "flare- up" or 
when the cervical spine is subject to 
prolonged, repetitive motion over a period of 
time.  And this determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion lost due 
to these factors.

The examiner should comment, as well, on 
whether the Veteran's cervical spine 
disability (i.e., intervertebral disc 
syndrome (IVDS)) involves incapacitating 
episodes* and, if so, the total duration of 
them during the past 12 months.

*According to Note (1) in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, and incapacitating 
episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a 
physician.

Furthermore, the examiner should discuss the 
severity of any associated neurological 
impairment - including, in particular, 
involving the upper extremities 
(e.g., decreased sensation from radiculopathy 
or neuropathy), aside from any orthopedic 
impairment shown.  In considering the degree 
of impairment involving any nerve of the 
upper extremities, the examiner should assess 
this severity according to the rating 
criteria set forth in 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, in terms of whether 
there is what amounts to complete versus 
incomplete paralysis of this nerve and 
whether it is mild, moderate, moderately 
severe, or severe.

3.  If the Veteran wants to continue his 
claim for unspecified muscle and joint 
disabilities, the examination(s) scheduled 
above should include a Persian Gulf War 
protocol examination.  The report of the 
examination(s) should include discussion of 
his documented medical history and 
assertions.  

The examiner should conduct a comprehensive 
medical evaluation and provide details about 
the onset, frequency, duration, and severity 
of the Veteran's symptoms.  

In particular, the designated examiner(s) 
should specifically state whether any of the 
Veteran's complaints or symptoms are 
attributable to a known clinical diagnosis.  
This also includes indicating whether these 
complaints and symptoms are manifestations of 
already service-connected disabilities (e.g., 
cervical and right shoulder disabilities).  
If there is a known clinical diagnosis that 
can be medically explained, the examiner 
should expressly indicate these underlying 
diagnoses.  If there is additional evidence 
of joint and muscle pain, other than his 
service connected disabilities, the examiner 
should also offer an opinion as to whether it 
is at least as likely as not (meaning 50 
percent or more probable) that any diagnosed 
disability is related to the Veteran's 
military service.

If, on the other hand, the Veteran suffers 
from any signs or symptoms that are 
determined not to be associated with a known 
clinical diagnosis, the examiner should 
indicate whether any such condition meets the 
regulatory definition of either an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness.

A complete rationale for all opinions 
expressed must be provided.  If the physician 
is unable to render any opinion sought, it 
should be so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion is 
based must be set forth for the record.



4.  After the development requested above has 
been completed, the RO/AMC should again 
review the record.  If the benefits sought 
remain denied, the Veteran and representative 
should be furnished a supplemental statement 
of the case (SSOC) and given the opportunity 
to respond to it before returning the file to 
the Board for further appellate consideration 
of the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


